Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 80 is objected to because of the following informalities:  claim 80 depends from claim 79 which was cancelled and therefore should depend from claim 78 instead. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 61-63, 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slocum (US 6,886,651).
In re claim 61, Slocum discloses a system for storing and transporting objects, the system comprising: a storage structure comprising a downwardly-facing surface (102c) positioned above a plurality of objects (stored in payload transfer stations 113); and a robot (106a) comprising one or more adhesion magnets (110a, 110b), wherein the robot is held to the downwardly-facing surface by the one or more adhesion magnets, wherein the robot comprises a retainer (121a) configured to hold one or more of the plurality of objects (121b, 123) and wherein the robot is movable along the downwardly-facing surface as shown in Figure 3.  

In re claim 63, Slocum further discloses wherein the handler is constructed and arranged to move the one or more of the plurality of objects to the retainer (when hooked and beginning to travel up wall).  
In re claim 68, Slocum further discloses wherein the storage structure comprises multiple levels (102c, area between 102b and 102a), each level comprising one or more downwardly-facing surfaces along which the robot is movable as shown in Figure 3.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 70-72, 78, 80-83, 91, 92, 94, 95 are rejected under 35 U.S.C. 103 as being unpatentable over Slocum in view of Troy (US 9,533,724).
In re claims 70-72, Slocum discloses the system of clam 61 including a controller (20), but does not disclose wherein a magnetic force between the robot and the downwardly-facing surface is adjustable by a controller based at least in part on a signal from a load sensor to maintain contact between the robot and the downwardly-facing surface.  Slocum, however, does disclose that the system can include overload sensors to limit performance to enhance safety depending on the weight (column 11, lines 3-8) 
In re claim 78, Slocum, as discussed above, discloses a system for storing and transporting objects, the system comprising: a storage structure comprising a downwardly-facing surface positioned above a plurality of objects; and a robot comprising one or more adhesion magnets and a drive system (126) configured to move the robot along the downwardly-facing surface, wherein the robot is held to the downwardly-facing surface by a magnetic adhesion force from the one or more adhesion magnets, the payload comprising one or more of the plurality of objects, and the combination of Slocum and Troy disclose wherein a magnitude of a magnetic adhesion force is adjustable based on a weight of a payload held by the robot.  
In re claim 80, Slocum further discloses wherein the storage structure comprises multiple levels, each level comprising one or more downwardly-facing surfaces along which the robot is movable via the drive system as discussed above.  
In re claim 81, Slocum further discloses wherein the storage system further comprises ramps and/or walls connecting the multiple levels, wherein the robot is 
In re claims 82 and 83, the combination of Troy and Slocum, as discussed above discloses wherein the robot comprises a controller configured to calculate adjustments to the magnitude of the magnetic adhesion force based at least in part on a signal from a load sensor.  
In re claim 91, the combination of Troy and Slocum, as discussed above discloses a system for storing and transporting objects, the system comprising: a storage structure comprising a first surface; and a first robot configured to travel on the first surface, the first robot comprising: one or more adhesion magnets constructed and arranged to adhere the robot to the surface via an attractive magnetic force; a load sensor; and a controller configured to adjust the attractive magnetic force in response to a change in a force measured by the load sensor.  
In re claim 92, Troy further discloses wherein the first surface is a horizontal surface (102b).  
In re claim 94, Troy further discloses wherein the first surface is a vertical surface (102a).  
In re claim 95, Troy further discloses wherein the first surface is a downwardly-facing surface (102c).  
Allowable Subject Matter
Claims 96-97 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specific limitations of “further comprising a second robot configured to receive objects from the first robot, wherein: the first robot is configured to retrieve an object from the storage structure and travel along the first surface; and the first and second robots are configured to transfer the object from the first robot to the second robot” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach robotic/magnetic vehicles of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611